 

U.S. Department of Justice
Federal Bureau of Prisons |

Office of the Warden

 

Metropolitan Correctional Center

150 Park Row

New York, New York 10007

(646) 836-6423, (646) 836-7751 (Fax)

June 2, 2020

Honorable David S. Cayer

United States Magistrate Judge
District Court of the United States
Western District of North Carolina
Siatesville Division

204 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Re: FRANK CROMWELL

REGISTER NUMBER: 34474-171

CRIMINAL NUMBER: 5:19-CR-00052-KDB-DSC
Dear Judge Cayer:

We are in receipt of your Court Order pursuant to Title 18, United States Code, Sections 4241(b) and
4242, dated February 19, 2020, in the case of Mr. Frank Cromwell.

- Mr. Cromwell was designated at the Metropolitan Correctional Center (MCC), New York, on June 1,

\

2020. Consistent with the admission procedures for all newly-designated detainees, he was placed
on a two-week quarantine status due to the COVID-19-pandemic in order to screen for any potential
symptoms of the coronavirus. Accordingly, the evaluation will commence on the date following his
removal from quarantine status, which is tentatively scheduled for June 15, 2020. In order to provide
the Court with a comprehensive and thorough report, we generally ask for 45 days from the date of
arrival. However, given the recent indefinite nationwide agency lockdown as well as the modified
lockdown procedures amidst the current pandemic, we respectfully request an additional 30 days as
permitted by the statute. Thus, the evaluation would conclude on August 28, 2020. The report will
be prepared and provided to the Court within two weeks after the conclusion of the evaluation, by
September 11, 2020.

If the Court requires an expedited evaluation, we will make every effort to accommodate. Thank you
for your consideration in this matter.

Sincerely, /

HA he te d :

J 4 fC ate
“M. Licon-Vitale b/ U4Ty ta Ti do
Warden hn. L. M agi Pate Tudse
MLV/SD/sd 6-17 - LOG

Case 5:19-cr-00052-KDB-DSC Document 36 Filed 06/17/20 Pagelofi.
